249 F.2d 447
ARKANSAS-MISSOURI POWER COMPANY, a Corporation.v.Elta LUX and Stella Lux, Appellants,
No. 15805.
United States Court of Appeals Eighth Circuit.
November 22, 1957.

Appeal from the United States District Court for Eastern District of Missouri.
Elbert L. Ford and James F. Ford, Kennett, Mo., and Harry C. Blanton and David E. Blanton, Sikeston, Mo., for appellants.
James M. Reeves, Caruthersville, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice to appellants at cost of appellee, on stipulation of parties.